UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 0-13591 BPO MANAGEMENT SERVICES, INC. (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 23-2214195 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 1290 N. Hancock, Ste 200, Anaheim, CA (Address of Principal Executive Offices) (Zip Code) (714) 974-2670 (Registrant’sTelephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No ý The number of shares outstanding of the registrant’s only class of common stock, $0.10 par value, was 15,138,379 on August 13, 2009. PART I FINANCIAL INFORMATION Page Item 1.Financial Statements 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three and six months ended June 30, 2009 and 2008 (Unaudited) 3 Condensed Consolidated Balance Sheets as of June 30,2009 (Unaudited) and December 31, 2008 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2009 and 2008 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3.Quantitative and Qualitative Disclosures About Market Risk 25 Item 4T.Controls and Procedures 25 PART II OTHER INFORMATION Item 1.Legal Proceedings 26 Item 1-ARisk Factors 26 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3.Defaults Upon Senior Securities 26 Item 4.Submission of Matters to a Vote of Security Holders 26 Item 5.Other Information 26 Item 6.Exhibits 27 Signatures 28 Exhibits Attached to this Quarterly Report on Form 10-Q 29 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Three months ended June 30, Six months ended June 30, Revenues: IT outsourcing services $ Healthcare - - Human resource outsourcing servicing Total revenues Operating expenses: Cost of services provided Selling, general and administrative Research and development Depreciation and amortization Share-based compensation Restructuring costs - - Total operating expenses Loss from operations ) Interest expense Related parties Other, net Total interest expense Loss before income taxes ) Income tax expense - Loss from continuing operations ) Discontinued operations (Note 3): Loss from operations of discontinued business ) Net loss ) Foreign currency translation gain (loss) ) ) Comprehensive loss $ ) $ ) $ ) $ ) Loss per share - basic and diluted Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding See accompanying notes to condensed consolidated financial statements. 2008 amounts have been reclassified to reflect discontinued operations.See Note 3 3 BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2008 (UNAUDITED) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $492,186 and $505,338, respectively Prepaid expenses and other current assets Current assets held for sale Total current assets Equipment, net Goodwill Intangible assets, net Other assets Non-current assets held for sale $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of lines of credit and long-term debt $ $ Current portion of capital lease obligations Accounts payable Accrued expenses Restructuring liability - Accrued interest-related party - Accrued dividend payable Accrued dividend payable-related party Amount due former shareholders of acquired companies - Deferred revenues Related party notes payable Other current liabilities Current liabilities associated with assets held for sale Total current liabilities Lines of credit and long-term debt, net of current portion - Capital lease obligations, net of current portion Other long-term liabilities Non-current liabilities associated with assets held for sale - Total liabilities Commitments and contingencies (Note 9) Stockholders' equity Convertible preferred stock, Series B, par value $1.00;authorized 21,105,000 shares;21,103,955 shares issued and outstanding Common stock, par value $0.10;authorized 1,900,000,000 shares; 15,165,586shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss), foreign currency translation adjustments ) Total stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 2008 amounts have been reclassified to reflect assets and liabilities held for sale of discontinued operations.See Note 3 4 BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile loss from continuing operations to net cash provided by (used in) operating activities: Loss from discontinued operations Depreciation Amortization of intangible assets Increase in the reserve for doubtful accounts - Non-cash compensation expense recognized on issuance of stock options Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets ) Other assets Accounts payable ) Accrued expenses ) Restructuring liability - Accrued interest-related parties ) Accrued dividends-related parties - Amount due former shareholders of acquired companies - ) Deferred revenues ) ) Other long-term liabilities - Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of equipment and internally developed capitalized software, net ) ) Release of restricted cash - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from bank loans Repayment of notes issued to former shareholders of acquired companies ) ) Repayment of capital lease obligations ) ) Proceeds from issuance of preferred stock, net of cash paid for commissions and direct costs - Dividends accrued on preferred stock - ) Repayment of notes payable - related party ) - Net cash provided by (used in) financing activities ) Net cash provided by (used in) discontinued operations ) Effect of exchange rate changes on cash and cash equivalents (cumulative) ) Net change in cash ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed consolidated financial statements. 2008 amounts have been reclassified to reflect cash flows from discontinued operations.See Note 3 5 BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Supplemental disclosure of cash flow information: Cash paid for: Interest $ $ Income taxes $ $ - Supplemental disclosure of non-cash investing and financing activities: Acquisition of equipment under capital leases $ $ Issuance of preferred A shares stock dividend $ - $ See accompanying notes to condensed consolidated financial statements. 2008 amounts have been reclassified to reflect cash flows from discontinued operations.See Note 3 6 BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 1. Organization and Basis of Presentation Organization BPO Management Services, Inc. was incorporated in 1982 in the state of Pennsylvania and was previously named Healthaxis, Inc.On December 30, 2008, Healthaxis Inc. (as used in these Condensed Consolidated Financial Statements, “Healthaxis”) acquired the publicly held BPO Management Services, Inc. (“Legacy BPOMS”) in a reverse merger and immediately changed its name to BPO Management Services, Inc., also referred to “BPOMS.”BPOMS is a provider of business process outsourcing services providing information technology outsourcing (“ITO”) services, Healthcare administrative systems and related services and financial and accounting outsourcing (“Healthcare”) services and human resource outsourcing (“HRO”) services to middle market enterprises. For accounting purposes, the acquisition has been treated as a recapitalization of Legacy BPOMS as the acquirer. The historical consolidated financial statements prior to December 30, 2008, are those of the Legacy BPOMS. All share-related data have been presented giving effect to the recapitalization resulting from the reverse merger.References in these Condensed Consolidated Financial Statements to the “Company” or “BPOMS” refer to BPOMS. Basis of Presentation The accompanying unaudited condensed consolidated financial statements areprepared on a consistent basis in accordance with accounting principlesgenerally accepted in the United States (GAAP) for interim financial informationand with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes requiredby GAAP for complete financial statements. In the opinion of management, alladjustments (consisting of normal recurring accruals and consolidation andelimination entries) considered necessary for a fair presentation have beenincluded. Operating results for the threeand six month period ended June 30, 2009 arenot necessarily indicative of the results that may be expected for the yearending December 31, 2009. The interim condensed consolidated financial statements should be read inconjunction with the Company's consolidated financial statements and relatedfootnotes included in our Annual Report on Form 10-K for the year endedDecember 31, 2008. For 2008, amounts have been reclassified to reflect discontinued operations on the condensed consolidated statements of operations, condensed consolidated balance sheets, condensed consolidated statements of cash flows and in the notes contained herein (see Note 3). 2. Summary of Significant Accounting Policies Principles of Consolidation The condensed consolidated financial statements include the accounts of BPOMS and itswholly-owned subsidiaries. All significant intercompany accounts, transactionsand profits among the consolidated entities have been eliminated uponconsolidation. Each of the following entities is included in consolidation as ofdate of its inception or acquisition. Company Inception/Acquisition Date BPO Management Services, Inc. (the "Company") or ("BPOMS") Inception date:July 26, 2005 Adapsys Document Management LP ("ADM") (2) Acquired:July 29, 2005 Adapsys LP ("ADP") (2) Acquired:July 29, 2005 Digica, Inc. ("Digica") (1) Acquired:January 1, 2006 Novus Imaging Solutions, Inc. ("Novus") (2) Acquired:September 30, 2006 NetGuru Systems, Inc. ("NGSI") Acquired:December 15, 2006 Research Engineers, GmbH ("GmbH") Acquired:December 15, 2006 DocuCom Imaging Solutions, Inc. ("DocuCom") (2) Acquired:June 21, 2007 Human Resource Micro-Systems, Inc. ("HRMS") Acquired:June 29, 2007 Blue Hill Data Services, Inc. ("Blue Hill") Acquired:October 10, 2007 BPO Management Services, Ltd. ("BPOMS Ltd") (2) Amalgamation: January 1, 2008 Healthaxis Inc. ("Healthaxis") (3) Acquired:December 30, 2008 Effective January 1, 2008, Digica was merged with Blue Hill On January 1, 2008, ADM, ADP, Novus and DocuCom were amalgamated into one company, BPO Management Services, Ltd.As of June 30, 2009, these operations were held for sale and classified as discontinued operations as discussed in Note 3. Because the merger of Legacy BPOMS and Legacy Healthaxis took place at the end of fiscal 2008, the operating results for the three and six months ended June 30, 2009 include those of the Healthcare segment, while the operating results for the three and six months ended June 30, 2008 do not include the Healthcare segment. 7 Going Concern The Company incurred a loss from continuing operations of $3.8 million and a net decline in cash of $1.3 million for the six months ended June 30, 2009. The Company has historically funded its operations from the private placement of shares of its common stock and preferred stock and through the founders’ bridge loan facility established in August 2006. To meet the needs of the current business, to fund growth, and to complete additional acquisitions during the next twelve months, the Company anticipates raising capital by issuing its securities and/or debt in one or more private transactions or by way of a strategic merger. The Company’s future capital requirements will depend upon many factors. These factors include but are not limited to sales and marketing efforts, the development of new products and services, possible future corporate mergers or strategic acquisitions or divestitures, the progress of research and development efforts, and the status of competitive products and services. If the Company’s anticipated financing transactions do not take place at all and/or are unreasonably delayed, the Company may not have adequate funds to extinguish all remaining liabilities of the Company and fund its current operations going forward. Although the Company expects to meet its operating capital needs by additional equity and/or debt transactions, or by way of a strategic merger, there can be no assurance that funds required will be available on terms acceptable to the Company, if at all. If the Company is unable to raise sufficient funds on acceptable terms, it may be not be able to complete its business plan. If equity financing is available to the Company on acceptable terms, it could result in dilution to the Company’s existing stockholders. The report of the Company's independent registered public accounting firm dated March 31, 2009 contained in the Company's condensed consolidated financial statements as of and for the year ended December 31, 2008 included a paragraph that explains that the Company had incurred recurring operating losses, a working capital deficit and an accumulated deficit of $28.7 million as of December 31, 2008. The report concluded that these matters, among others, raised substantial doubt about the Company's ability to continue as a going concern. Concentration of Risk The Company is subject to credit risk primarily through its accounts receivable balances. The Company does not require collateral for its accounts receivable balances. For the three and six months ended June 30, 2009 one customer accounted for $1.1 million (17%) and $2.1 million (15%), respectively, of the Company’s total revenues.At June 30, 2009 and December 31, 2008, two customers individually accounted for more than 10% of the Company’s accounts receivable as shown in the table below. Percent of accounts and note receivable June 30, 2009 Dec. 31, 2008 Customer A 15% 13% Customer B 14% 11% Research and Development The Company's research and development ("R&D") costs consist mainly of softwaredevelopers' salaries. The Company follows the provisions of SFAS No. 86 tocapitalize software development costs when technological feasibility has beenestablished and to stop capitalization when the product is available for generalrelease to customers. The Company capitalized software development costs of approximately $155,100 and $70,600 during the three months ended June 30, 2009 and 2008, respectively and $295,774 and $237,600 during the six months ended June 30, 2009 and 2008, respectively. 8 Reclassifications Certain reclassifications have been made to the prior period condensed consolidated financial statements to conform to the current presentation.For 2008, amounts have been reclassified to reflect discontinued operations on the condensed consolidated statements of operations, condensed consolidated balance sheets, condensed consolidated statements of cash flows and in the notes contained herein (see Note 3). Three Months Ended June 30, Six Months Ended June 30, Loss From Continuing Operations: Numerator: Loss from continuing operations $ ) $ ) $ ) $ ) Less: Preferred dividends paid in stock - ) - ) Loss and numerator used in computing basic and diluted loss per share $ ) $ ) $ ) $ ) Loss From Discontinued Operations: Numerator: Loss from discontinued operations $ ) $ ) $ ) $ ) Loss and numerator used in computing basic and diluted loss per share $ ) $ ) $ ) $ ) Denominator: Denominator for basic and diluted net loss per share-weighted average number of common shares outstanding Loss per share - basic and dilluted Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) The following table sets forth potential shares of common stock that are notincluded in the diluted net loss per share because to do so would beantidilutive since the company reported net losses in all the reportingperiods: As of June 30, Options to purchase shares of common stock Warrants to purchase shares of common stock Shares of convertible preferred stock - Legacy BPOMS Series A - Shares of convertible preferred stock - Legacy BPOMS Series B - Shares of convertible preferred stock - Legacy BPOMS Series D - Shares of convertible preferred stock - Legacy BPOMS Series D-2 - Shares of convertible preferred stock - Series B - Total 9 Impact of Recently Issued Accounting Standards In May 2009, the FASB issued FAS No. 165, “Subsequent Events” (“FAS 165”). This statement establishes general standards of accounting for and disclosures of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. In particular, this statement sets forth (1) the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements; (2) the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements; and (3) the disclosures that an entity should make about events or transactions that occurred after the balance sheet date.
